DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract does not describe the invention that the claims are directed to: the universal mold.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chen, U.S. Pat. Pub. No. 2013/0005087, Figures 3, 4A, and 4B.




Chen, Figures 3, 4A, 4B:

    PNG
    media_image1.png
    677
    479
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    695
    474
    media_image2.png
    Greyscale
 
Regarding claim 14: Chen Figures 3, 4A, and 4B disclose a semiconductor packaging system (400), comprising: a semiconductor packaging mold (404), comprising: a mold compound storage cavity (410a, 410b); a plurality of semiconductor die cavities (406), each semiconductor die cavity (406) configured to accommodate multiple semiconductor dies (308) along a longitudinal axis of the semiconductor die cavity (406) and further configured to accommodate a mold compound such that the mold compound abuts the multiple semiconductor dies (308); and a plurality of runner cavities (412) extending from the mold compound storage cavity (410a, 410b) to the plurality of semiconductor die cavities (406).  Chen specification ¶¶ 21-32.
Regarding claim 15, which depends from claim 14: Chen discloses a second semiconductor packaging mold (402) comprising a second plurality of semiconductor die cavities (406).  See id.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Figures 3, 4A, 4B, and 6, and further in view of Tellkamp, U.S. Pat. Pub. No. 2009/0091007, Figures 1 and 3 and Boyd, U.S. Pat. Pub. No. 2005/0151268, Figure 6.

Chen, Figure 6:			        Tellkamp, Figure 3:

    PNG
    media_image3.png
    756
    489
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    367
    481
    media_image4.png
    Greyscale


Tellkamp Figure 1 (annotated):

    PNG
    media_image5.png
    477
    793
    media_image5.png
    Greyscale

Boyd, Figure 6:

    PNG
    media_image6.png
    222
    398
    media_image6.png
    Greyscale

Regarding claim 1: Chen Figures 3, 4A, 4B, and 6 disclose a method of forming a semiconductor package, comprising: providing a first lead frame (304a) having a first plurality of semiconductor dies (308) arranged along a first longitudinal axis; providing a second lead frame (304b) having a second plurality of semiconductor dies (308) arranged along a second longitudinal axis; and encapsulating the first plurality of semiconductor dies (308) in a first mold using a common semiconductor die cavity (410a); encapsulating the second plurality of semiconductor dies (308) in a second mold using the common semiconductor die cavity (410a).  Chen specification ¶¶ 21-32, 34-37.  Chen is silent as to the presence of metal contacts on each semiconductor die.
Tellkamp Figures 1 and 3 disclose a semiconductor die with contact pads (105) attached to the leads (101, 104) of a leadframe.  Tellkamp specification ¶ 23.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Chen to use the Tellkamp semiconductor die with its contact pads because the modification would have involved a substitution of equivalents known for the same purpose.  MPEP § 2144.06.
Boyd Figure 6 discloses a semiconductor chip with a metal contact pad (604-606).  Boyd specification ¶¶ 49-55.  One having ordinary skill in the art would be motivated to modify the combination to use a metal contact pad because the modification would have involved a substitution of equivalents known for the same purpose.  MPEP § 2144.06.
Regarding claim 2, which depends from claim 1: Chen discloses singulating the first mold to produce a first plurality of semiconductor packages, each of the first plurality of semiconductor packages comprising a different one of the first plurality of semiconductor dies (308).  Chen specification ¶¶ 32, 37.
Regarding claim 3, which depends from claim 1: Chen discloses singulating the second mold to produce a second plurality of semiconductor packages, each of the second plurality of semiconductor packages comprising a different one of the second plurality of semiconductor dies (308).  Id.
Regarding claim 4, which depends from claim 2: Tellkamp Figures 1 and 3 disclose each of the first plurality of semiconductor packages (100) includes: a first side surface having a first set of metal contacts (101, 104) extending therefrom; a second side surface having a second set of metal contacts (101,104) extending therefrom; a top surface; a bottom surface; and a first end surface meeting at least one of the first side surface, the second side surface, the top surface, and the bottom surface at a first set of non-rounded edges.  See Tellkamp Figure 1 (annotated); Tellkamp specification ¶¶ 22, 23.
Regarding claim 5, which depends from claim 3: Tellkamp Figures 1 and 3 disclose each of the first plurality of semiconductor packages (100) includes: a first side surface having a first set of metal contacts (101, 104) extending therefrom; a second side surface having a second set of metal contacts (101, 104) extending therefrom; a top surface; a bottom surface; and a first end surface meeting at least one of the first side surface, the second side surface, the top surface, and the bottom surface at a first set of non-rounded edges.  Id.
Regarding claim 6, which depends from claim 4: Tellkamp Figures 1 and 3 disclose a second end surface opposite the first end surface, the second end surface meeting at least one of the first side surface, the second side surface, the top surface, and the bottom surface at non-rounded edges.  See Tellkamp Figure 1 (annotated); Tellkamp specification ¶¶ 22, 23, 44 (singulation would form first and second end surfaces, the second end surface like the first end surface).
Regarding claim 7, which depends from claim 5: Tellkamp Figures 1 and 3 disclose a second end surface opposite the first end surface, the second end surface meeting at least one of the first side surface, the second side surface, the top surface, and the bottom surface at non-rounded edges.  See id.
Regarding claim 8, which depends from claim 4: Tellkamp Figures 1 and 3 disclose the first end surface forms an approximately 90 degree angle with at least one of the first side surface, the second side surface, the top surface, and the bottom surface.  Id. (singulation would result at an approximately 90 degree angle).
Regarding claim 9, which depends from claim 5: Tellkamp Figures 1 and 3 disclose the first end surface forms an approximately 90 degree angle with at least one of the first side surface, the second side surface, the top surface, and the bottom surface.   Id. (singulation would result at an approximately 90 degree angle).
Regarding claim 10, which depends from claim 4: Tellkamp Figures 1 and 3 does not disclose the first end surface forms an angle greater than 90 degrees with at least one of the first side surface, the second side surface, the top surface, and the bottom surface.  However, the requirement that the first end surface for an angle greater than 90 with these other surfaces relates to the shape of the package.  The application does not disclose the patentable significant to the package of this shape.  Because the shape is not patentably significant, claim 10 is rejected as a patentably insignificant shape variation.  
Regarding claim 11, which depends from claim 5: Tellkamp Figures 1 and 3 does not disclose the first end surface forms an angle greater than 90 degrees with at least one of the first side surface, the second side surface, the top surface, and the bottom surface.  However, the requirement that the first end surface for an angle greater than 90 with these other surfaces relates to the shape of the package.  The application does not disclose the patentable significant to the package of this shape.  Because the shape is not patentably significant, claim 11 is rejected as a patentably insignificant shape variation.
Regarding claim 12, which depends from claim 2: Tellkamp Figures 1 and 3 disclose the first plurality of semiconductor packages (100) comprises gullwing leads (101, 104).  Tellkamp specification ¶ 22.
Regarding claim 13, which depends from claim 3: Tellkamp Figures 1 and 3 disclose the second plurality of semiconductor packages (100) comprises gullwing leads (101, 104).  Id.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, and further in view of Tellkamp, Figures 1 and 3.
Regarding claim 16, which depends from claim 14: Chen does not disclose that each of the plurality of semiconductor die cavities includes rounded edges.
Tellkamp Figures 1 and 3 disclose a semiconductor package that includes rounded edges.  See Tellkamp Figures 1 and 3; Tellkamp specification ¶¶ 22, 23.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Tellkamp semiconductor package design to modify the Chen semiconductor packaging system to include the rounded edges because the modification would involve the selection of a known design based on its suitability for its intended use.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 17: The claim has been found allowable because the prior art of record does not disclose “each of the plurality of semiconductor die cavities includes a pair of surfaces meeting at an angle less than 90 degrees”, in combination with the remaining limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897